Citation Nr: 1425916	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from June 29, 2001, to March 16, 2003, and in excess of 50 percent as of June 1, 2003.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to an effective date earlier than June 2, 2010, for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1971.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
A September 2008 rating decision granted service connection for PTSD and an initial 10 percent rating was assigned, effective June 29, 2001, to March 17, 2003, when the Veteran was assigned a temporary 100 percent disability rating for hospitalization over 30 days, with a 10 percent rating thereafter assigned from June 1, 2003.  The Board's consideration of the claim for initial higher ratings for PTSD excludes the time period for which a temporary total rating was in effect.

A March 2009 rating decision denied entitlement to TDIU.

An August 2009 rating decision granted a higher 30 percent rating for PTSD from June 29, 2001, to March 16, 2003, and a 50 percent rating as of June 1, 2003.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher initial rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A December 2012 rating decision granted service connection and an initial 40 percent rating for bilateral hearing loss, effective June 2, 2010. 

In January 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

With regard to the claim for higher ratings for PTSD, the Veteran testified that his symptoms were more severe than the currently assigned ratings and that they had worsened.  The Board notes that the Veteran last underwent a VA examination to address the severity of PTSD in September 2010.  Subsequent to the September 2010 VA examination, the Veteran underwent a private psychological evaluation in February 2013.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, during the pendency of this appeal, the Veteran was granted service connection for bilateral hearing loss and for tinnitus.  In light of this grant, the Board finds that the Veteran should be afforded an additional examination to ascertain the impact of all of his service-connected disabilities of PTSD, bilateral hearing loss, tinnitus, and erectile dysfunction, on his employability.  

With regard to the claim of entitlement to an initial rating in excess of 40 percent for bilateral hearing loss and an earlier effective date for service connection for bilateral hearing loss, the Veteran submitted a statement in January 2013 that he disagreed with the December 2012 rating decision that granted an initial 40 percent rating for bilateral hearing loss and an effective date of June 2, 2010.  The Veteran's January 2012 statement is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has yet issued a statement of the case addressing that issue.  Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issues of entitlement to an initial rating in excess of 40 percent for bilateral hearing loss and entitlement to an effective date earlier than June 2, 2010, for service connection for hearing loss.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Obtain all outstanding VA medical records.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of PTSD.  The examiner must review the claims file and must note that review in the report.  any necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms. The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on his employability.  In addition, the examiner should reconcile the findings in the February 2013 private psychological evaluation that the Veteran is unemployable due to his PTSD symptoms.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities of PTSD, bilateral hearing loss, tinnitus, and erectile dysfunction, without consideration of any non-service-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

